Interlocutory decrees affirmed. Final decrees affirmed with double costs. The plaintiff in the first case, Haritas, leased a store from the defendant Goveia under the terms of a lease which provided that it was subject to assignment by the lessee on the consent of the defendant *775landlord which “consent . . . [was not to] be unreasonably withheld.” Goveia refused to consent to such an assignment and the bill in the first case was brought and a master’s hearing held thereon. Thereafter, following the filing of the master’s report, a bill was brought by Goveia against Haritas seeking a stay in the proceedings in the first case and the abatement of a nuisance alleged to exist on the leased premises. Appeals are here from the final decrees entered in both eases and other orders and decrees therein. The plaintiff Haritas was forced to liquidate his business. There is no merit whatsoever in the contentions of Goveia. The master’s report was explicit in finding (1) the proposed assignees of the lease to have been reputable persons of business experience and financial means; (2) the defendant Goveia to have been totally unreasonable in withholding her consent to the assignment of the lease; and (3) the damage which would be sustained by Haritas were he forced to liquidate his business. The final decrees drew accurately upon the findings by the master.
Charles W. Lavers for Mary Goveia & others.
Harry Sesnovich for Michael Haritas & others.